DETAILED ACTION
This Office action for U.S. Patent Application No. 16/854,819 is responsive to communications filed 22 December 2021, in reply to the Non-Final Rejection of 1 September 2021.
Claims 1–15 are pending.
In the previous Office action, claims 1, 2, 5–7, 10–12, and 15 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2007/0200838 A1 (“Lee”) in view of U.S. Patent Application Publication No. 2008/0198264 A1 (“Balram”).  Claims 3, 4, 8, 9, 13, and 14 were rejected under 35 U.S.C. § 103 as obvious over Lee in view of Balram and in view of P.A.A. Assunção & M. Ghanbari, “Buffer Analysis and Control in CBR Video Transcoding”, 10 IEEE Transactions on Circuits & Systems for Video Tech. 83–92 (Feb. 2000) (“Assunção”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive. Applicant presents two arguments: first, that the Lee frame rate conversion operates differently from the claimed frame rate conversion, and secondly, that the prior art, in particular Lee, does not teach generating at least one frame at a first frame rate by decoding a video file.
With respect to the argument that Lee does not teach the claimed frame rate conversion, the argument is unclear.  For example, claim 1 recites “transmitting, by the transmitting end, a frame generated within a previous frame duration”.  The delay present in Lee does not appear incompatible with this limitation, and to whatever extent the Lee delay is longer than the claimed delay of at least one frame duration, such a distinction is not present in the claim as amended.  Similarly, claim 1 does not disclaim frame rate conversion by interpolation as appears to be argued; instead to one of ordinary skill in the art, the limitation of receiving “two respective frames” can be understood as implying an interpolation.  Figure 5 of the specification further shows inserting a frame following each video data frame.  In both Lee and the claimed invention, as long as the original frames transmitted or received are done so at twice the original frame rate, the claimed limitation of shortening a transmission time by increasing a transmission speed is met, regardless of whether the shortened frame intervals are interspersed with padding, additional frame data, interpolated frames, or anything else.
With respect to the argument that the prior art does not teach decoding a video file, Balram at ¶¶ 0061, 0068, and 0071 states that dock 408 operates by transcoding video from one format to another, including decoding the received video prior to transmission to the display.  A substantial argument against Balram is not present. Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–7, 10–12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0200838 A1 (“Lee”), which is an English-language version of CN 101031042 A cited as an ‘A’ reference in the International Search Report and listed in the 4 February 2021 Information Disclosure Statement, in view of U.S. Patent Application Publication No. 2008/0198264 A1 (“Balram”), which is an English-language version of CN 101669361 A cited as an ‘X’ reference in the International Search Report and listed in the 4 February 2021 Information Disclosure Statement.
Lee, directed to frame rate conversion, teaches with respect to claim 1, a method for processing video data, comprising:
generating . . . at least one frame at a first frame rate (¶ 0066, converting a received frame and outputting at a frame rate) . . . ;
transmitting . . . a frame generated (¶ 0071, frame interpolation) within a previous frame duration to a receiving end for one time only within each frame duration corresponding to the first frame rate (¶ 0067, delaying the present frame output for a predetermined time to output a previous frame),
wherein a ratio of a transmission time of each frame to a transmission cycle is less than or equal to 1:2 (¶ 0071, ratio of interpolated frame to present frame is 1:1, meaning the ratio of an interpolated frame or a present frame to a complete cycle is 1:2),
wherein the transmission time of each frame is shortened by increasing a transmission speed of transmitting each frame (id., replacing original frames alone with original frames and interpolated frames, meaning the frame rate increases, which by definition requires the transmission time of a frame)
wherein the transmission cycle is approximately equal to a frame duration corresponding to the first frame rate (id., cycle of present frame and interpolated frame),
receiving (¶ 0074, Fig. 3; TCon part 140 receives frames and frame rate output from FRC part 120). . . two respective frames within two adjacent frame durations (¶ 0071, alternatively-output present frame and interpolated frame),
wherein each of the two adjacent frame durations corresponds to the first frame rate (Fig. 9, ¶ 0113; third output type is of alternating original frames and interpolated frames at original frame rate);
performing operation processing on the received frames (¶¶ 0074–75, processing output image signals for display); and
combining the processed frames into a set of frames to be played back (id., final image signal displayed on a screen).
The claimed invention differs from Lee in that the claimed invention operates on a distinct transmitting end and receiving end, but Lee operates within a television that receives an image signal from an external source such as a DVD player.  However, Balram, directed to video format conversion, teaches with respect to claim 1:
generated by a transmitting end, video data (Fig. 4, ¶ 0061; video format converter within a device external to display device 104) at a first frame rate by decoding a video file (¶¶ 0068, 71, Fig. 5; frame rate converter decodes received frames),
transmitting, by the transmitting end, a frame (¶ 0061, Fig. 4), and
receiving, by the receiving end, frames (Fig. 4, ¶¶ 0048–49; processing circuitry 112 within display device 104 receives and processes received video, such as frame deinterlacing, for display on screen 114).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Lee system to make the frame rate conversion apparatus on a standalone unit separate from a television, as taught by Balram, since it has been held that making components of a prior art structure separable is not sufficient to establish patentability.  M.P.E.P. § 2144.04(V).

Regarding claim 6, Lee in view of Balram teaches a device of processing video data, comprising:
at least one processor (Balram ¶ 0074, video format converter 410 may be embedded in a computer); and
at least one memory communicatively coupled to the at least one processor to configure the at least one processor to perform operations (id., definition of “computer” as including processor and memory storing processor-executable instructions), the operations comprising:
[the claim 1 method] (claim 1 rejection supra).

Regarding claim 11, Lee in view of Balram teaches a non-transitory computer readable storage medium on which a computer program is stored for processing data (Balram ¶ 0074, video format converter 410 may be embedded in a computer)
wherein the computer program upon execution by a processor causes the processor to perform operations (id., definition of “computer” as including processor and memory storing processor-executable instructions), the operations comprising:
[the claim 1 method] (claim 1 rejection supra).

Regarding claims 2, 7, and 12, Lee in view of Balram teaches the transmitting end transmits the at least one frame to the receiving end through a physical interface (Balram ¶ 0061, link 412 from video format converter 410 to display device 104).

Regarding claims 5, 10, and 15, Lee in view of Balram teaches displaying, by the receiving end, the set of frames to be played back at a second frame rate (Lee Fig. 3, display 160; Balram Fig. 4, display screen 114).

Claims 3, 4, 8, 9, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Balram as applied to claims 1, 6, and 11 above, and further in view of P.A.A. Assunção & M. Ghanbari, “Buffer Analysis and Control in CBR Video Transcoding”, 10 IEEE Transactions on Circuits & Systems for Video Tech. 83–92 (Feb. 2000) (“Assunção”).

Regarding claims 3, 8, and 13, Lee in view of Balram teaches the transmitting, by the transmitting end, a frame generated within a previous frame duration to a receiving end for one time only within each frame duration corresponding to the first frame rate (claim 1 rejection supra) further comprises:
transmitting a control signal (Lee ¶ 0116, FRC transmits control signal) and an auxiliary signal (¶ 0024, outputting frame rate indicator of input image signal) to the physical interface (Balram ¶ 0061, link 412);
transmitting the frame to the physical interface within a predetermined time threshold (Lee Fig. 9, outputting at frame rate); and
waiting for an end of a current transmission cycle (id., outputting frames at constant frame rate).
The claimed invention differs from Lee and Balram in that the claimed invention specifies writing a generated frame into a cache unit in the transmitting end, or in more common terminology in the art, an output buffer.  Lee teaches a frame input buffer ahead of the FRC (Fig. 3), but not an output buffer.  Balram does not rectify this deficiency.  However, Assunção, directed to video transcoding, teaches with respect to claims 3, 8, and 13:
writing the frame into a cache unit in the transmitting end (Fig. 3, buffer having size BT immediately downstream from transcoder β(t)).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Lee or Balram frame rate converters to include an output buffer, as taught by Assunção, to prevent output overflow or underflow.  Assunção § IIA–IIC.

Regarding claims 4, 9, and 14, Lee in view of Balram teaches the transmitting the frame to the physical interface within a predetermined time threshold further comprises adjusting a ratio of a frequency of a line synchronization signal to a reference frequency equal to or greater than 2:1 (Balram ¶ 0049, frame conversion by interlacing or doubling line frequency); and
wherein the receiving, by the receiving end, two respective frames within two adjacent frame durations further comprises performing frequency division on a received line synchronization signal according to the ratio (id., television circuitry 112 performs deinterlacing).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487